Exhibit 99.1 PRESS RELEASE For Immediate Release Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 USA T: 408-826-0600, F: 408-826-0601 www.monolithicpower.com Monolithic Power Systems Announces a 33% Increase In Quarterly Dividend S AN JOSE, Calif. March 16, 2015 Monolithic Power Systems (MPS) (Nasdaq: MPWR), a leading company in high performance power solutions , today announced its quarterly cash dividend will increase from $0.15 to $0.20 per share, which represents an increase of 33%. The dividend will be paid on April 15, 2015 to all stockholders of record as of the close of business on March 31, 2015. “We have executed well and are confident in our future,” said Michael Hsing, CEO and founder of MPS. “Combined with our current stock repurchase program, the increase in dividend reflects our commitment to continuously enhancing stockholder value.” Safe Harbor Statement This news release includes “forward-looking statements” intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on our current expectations, estimates and projections about our business and industry, management's beliefs, and certain assumptions made by us, all of which are subject to change.Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “forecasts,” “intends,” “believes,” “plans,” “may,” “will,” or “continue,” and similar expressions and variations or negatives of these words. All such statements are subject to certain risks, assumptions and uncertainties, including those described in our most recent Annual Report on Form 10-K and in other documents that we file or furnish with the Securities and Exchange Commission. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially and adversely from those projected, and may affect our future operating results,financialposition and cash flows. Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made. Except to the extent required by law, MPS does not undertake, and expressly disclaims, any duty or obligation to update publicly any forward-looking statement after the initial distribution of this release, whether as a result of new information, future events, changes in assumptions or otherwise. About Monolithic Power Systems, Inc. Monolithic Power Systems(MPS) is a leading company in high performance power solutions. Founded in 1997, MPS pioneered integrated power semiconductor solutions and power delivery architectures. MPS' mission is to provide innovative power solutions in Cloud Computing, Telecom, Industrial and Automotive, and Consumer market segments.MPS has over 1,000 employees worldwide, located in the United States, China, Taiwan, Korea, Japan and across Europe. ### Monolithic Power Systems, MPS, and the MPS logo are registered trademarks of Monolithic Power Systems, Inc. in the U.S. and trademarked in certain other countries. Contact: Meera Rao Chief Financial Officer Monolithic Power Systems, Inc. 408-826-0777 investors@monolithicpower.com
